—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Mason, J.), entered June 5, 2002, which granted the defendant’s motion for summary judgment dismissing the complaint.
, Ordered that the order is reversed, on the law, with costs, the motion is denied, and the complaint is reinstated.
The defendant made out a prima facie case for summary judgment. However, in opposition, the plaintiff raised a triable issue of fact with respect to apparent authority (see Roach v Szatko, 244 AD2d 470, 472 [1997]; Maurillo v Park Slope U-Haul, 194 AD2d 142, 147 [1993]). Accordingly, the Supreme Court improperly granted the defendant’s motion for summary judgment dismissing the complaint where Charles Vizzini, the father of the defendant’s president, might be found to have been acting as its agent.
The defendant’s remaining contentions are without merit. Santucci, J.P., Krausman, Townes and Mastro, JJ., concur.